 



FIRST AMENDMENT TO
OFFER LETTER AGREEMENT
     This First Amendment to Offer Letter Agreement (the “Amendment”), made as
of this 12th day of May, 2006, is entered into by and between Thoratec
Corporation, a California corporation (the “Company”), and Cynthia Lucchese
(“Employee”).
RECITALS
     Whereas, the Company and Employee entered into that certain Offer Letter
Agreement effective as of August 1, 2005 (the “Offer Letter”) related to the
employment of Employee by the Company;
     Whereas, in order to induce Employee to join the Company by compensating
her for a transaction bonus she would give up, the Offer Letter provides that,
if the acquisition of Guidant Corporation by Johnson & Johnson Corporation is
completed by April 1, 2006, the Company would issue Employee a restricted stock
grant of 25,000 shares (“Restricted Stock”); and
     Whereas, the Company and Employee desire to amend the Offer Letter to
provide that the Restricted Stock will be granted to Employee if the acquisition
of Guidant Corporation by Boston Scientific Corporation is completed by
April 30, 2006, the Company and Employee acknowledging that the acquisition
Guidant Corporation by Boston Scientific Corporation was completed on April 21,
2006.
     Now, Therefore, in consideration of their mutual promises and intending to
be legally bound, the parties agree as follows:

  1.   The section of the Offer Letter entitled “Restricted Share Grant” is
hereby amended in its entirety to read as follows:         “If the acquisition
of Guidant Corporation by Boston Scientific Corporation is completed by
April 30, 2006, the Company will issue you a restricted stock grant of 25,000
shares. The restrictions on these shares will lapse in two increments. The first
15,000 shares will lapse upon your continued employment 90 days after the
closing of the Guidant/Boston Scientific merger, and the additional 10,000
shares will lapse upon your continued employment eighteen months after your date
of hire.         This restricted stock grant is intended to compensate you for
the bonus you have advised us you are eligible to receive if you stay at your
current position until the consummation of the acquisition of Guidant
Corporation by Boston Scientific. If for any reason you receive all or any
portion of such bonus, then this grant of Company restricted shares will be
reduced pro rata, by the corresponding percentage. For example, if you receive
20% of the target bonus from Guidant

1



--------------------------------------------------------------------------------



 



      Corporation, then you will receive a total grant of 20,000 restricted
shares, or 80% of the total possible restricted stock grant.       In the event
that your employment with the Company is terminated without cause (as such term
is defined in the “Separation Benefits Agreement” described below), this
restricted stock grant will vest immediately upon the effective date of such
termination.”

     2.   Except as modified herein, the provisions of the Offer Letter shall
remain unchanged and in full force and effect.
     3.   This Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall be deemed to
constitute one instrument.
[Remainder of page intentionally blank; next page is signature page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the foregoing Amendment is effective as of the date
first above written.



            EMPLOYEE THORATEC CORPORATION
      Signature:   /s/ Cynthia Lucchese         Cynthia Lucchese             

            THORATEC CORPORATION
      By:   /s/ Gerhard F. Burbach         Gerhard F. Burbach        President
and Chief Executive Officer     

3